URT OF CRIMINAL APPEALS OF TEXAS
                 "IMoNBC^MsMS'^A'PJTOL STATION.             2&kS G83.1FIOSTAGE » PITNEY BOWES
             STATE OF TEXAS              «•*-
                                         fc-J
                                                      l
                                         EC
             PENALTY FOR          1 •
                                           o,
             PRIVATE USE                                        ZIP 78701
                                                                02 m
                                        'a.,u:                  0001401623 MAY. 08. 2015
5/1/2015                       ;;? \             *~
NAVARRO, RUBEN           Tr. Ct^No. 1993CR4509B-W3                          WR-36,036-03
On this day, the supplemental clerk's record, in response to the order issued by this
Court, has been received and presented to,thfe*Court
                                       "*""                       Abel Acosta, Clerk
                             RUBEN NAVARRO
                             FER43USON UNIT - TDC # 700100
                                       S)EDR.                                     ._
                                                      352                      UTF